Citation Nr: 1243138	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand tremor, to include as due to exposure to an herbicidal agent, and to include as secondary to diabetes mellitus, type II.

2. Entitlement to service connection for a left hand tremor, to include as due to exposure to an herbicidal agent, and to include as secondary to diabetes mellitus, type II.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

In September 2011, the Board remanded the issues listed above, as well as the issue of entitlement to service connection for tinnitus.  Service connection for tinnitus was established by the RO in August 2012, and as such that issue is no longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007, and as noted in the September 2011 Board remand, the Veteran submitted separate claims of entitlement to left and right hand tremors, to include as due to exposure to an herbicidal agent, and to include as secondary to diabetes mellitus, type II.  Pursuant to these claims, the Veteran underwent a VA examination in March 2009.  After reviewing the Veteran's relevant medical history and administering a physical examination, the diagnosis was "benign essential tremor in both hands."  The examiner opined that the Veteran's bilateral benign essential hand tremors were not caused or aggravated by his diabetes mellitus, type II, and were not related to diabetic peripheral neuropathy.  The examiner, however, did not provide a rationale for the opinion.  Further, the examiner did not provide an opinion as to whether the Veteran's bilateral hand tremor was incurred in or due to his active duty service, to include as due to exposure to an herbicidal agent.  In this respect, during the hearing before the undersigned, the Veteran reported that he did not have symptoms while in the military but had symptoms of hand tremors for "at least 25 years."  (See Transcript at 18.) 

A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  An opinion that is unsupported and unexplained is purely speculative and does not provide the requisite degree of certainty.  Id.; see also Bloom, 12 Vet. App. at 187.  Consequently, the Board found in September 2011 that the March 2009 VA examination was inadequate for purposes of determining service connection.  As such, the Board remanded these issues so as to obtain a supplemental opinion from the March 2009 VA examiner.  See Barr, 21Vet. App. at 311.

In September 2011, the March 2009 VA examiner provided an addendum opinion as requested by the Board.  However, this opinion was essentially a restatement of the prior opinion.  For a rationale, the examiner simply noted "Based on the history obtained from the Veteran along with review of medical records, objective physical findings and medical literature review..."  The Board notes that this statement does not qualify as a rationale to any extent, as the examiner once again failed to indicate why the Veteran's bilateral hand tremors are not associated with exposure to Agent Orange, or secondary to diabetes.  No medical analysis was provided whatsoever to explain the examiner's findings.  

As such, these issues must be remanded once again so as to obtain a probative medical opinion.  As the examiner of record appears unable to provide a medical rationale in support of the requested opinion, the Board has determined that the Veteran must be provided an additional medical examination, by a different VA examiner, so as to determine whether a tremor of the right or left hand was either directly related to the Veteran's period of active service, a result of in-service herbicide exposure, or secondary to his service-connected diabetes.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions); 38 C.F.R. § 19.9 (2012) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issues of entitlement to service connection for hand tremors.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

In addition, the Veteran's representative raised several arguments in support of his TDIU claim in a November 2012 Informal Hearing Presentation.  It was noted that TDIU could be established on a schedular basis, as the Veteran has a total disability rating of 80 percent, with a 40 percent rating for disabilities associated with diabetes mellitus.  See 38 C.F.R. § 4.16(a).  The representative also pointed out that the Veteran is not capable of sedentary employment due to such factors as mental endowment, and indicated that the nature of his past employment, as well as the reason for termination, should be addressed.  The representative stated that the Veteran's education and past work experience were specialized, and that he was no longer able to perform those duties due to his physical limitations caused by service-connected disabilities.  As to sedentary employment, the Veteran maintains that such a position is not realistic, given his education and employment background.  Further, it was argued that there was no medical evidence of record to show that the Veteran was capable of such work.  As such, the Board finds that the Veteran should be afforded an additional VA examination so as to determine whether the Veteran's service-connected disabilities alone preclude gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded a VA neurologic examination for an opinion as to the etiology of bilateral hand tremor.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must render an opinion as to the following:

A. Is it at least as likely as not (i.e. a 50 percent probability or greater) that current bilateral hand tremor was incurred during the Veteran's period of active service, within one year of separation from active service, or is otherwise related to his period of active duty?

B. Is it at least as likely as not (i.e. a 50 percent probability or greater) that current bilateral hand tremor is due to exposure to an herbicidal agent during the Veteran's period of active duty?

C. Is it at least as likely as not (i.e. a 50 percent probability or greater) that current bilateral hand tremor is caused by any service-connected disability, to include diabetes mellitus, type II?

D. Is it at least as likely as not (i.e. a 50 percent probability or greater) that current bilateral hand tremor is aggravated by any service-connected disability, to include diabetes mellitus, type II?

Rationales for the requested opinions must be provided.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  The RO/AMC shall schedule the Veteran for a TDIU examination for an opinion as to whether the Veteran's service-connected disabilities alone have prevented him from engaging in all forms of substantially-gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, whether it is at least as likely as not that the Veteran's service-connected coronary artery disease, diabetes mellitus, diabetic retinopathy, peripheral neuropathy of the right arm, left arm, right leg, and left leg, bilateral tinnitus, bilateral hearing loss, right ankle impairment, and erectile dysfunction alone have precluded him from engaging in substantially-gainful employment.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO must notify the Veteran that it is his responsibility to report for these examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for one of the aforementioned examinations, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

4.  After completing the above actions, and any other indicated development, the Veteran's claims of entitlement to bilateral hand tremors must be re-adjudicated.  The Veteran's claim of entitlement to TDIU must be contemporaneously re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


